J -S59020-19



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

  COMMONWEALTH OF PENNSYLVANIA                  :   IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA

                 v.


  BRANDON PATTERSON

                         Appellant              :   No. 3432 EDA 2018

      Appeal from the Judgment of Sentence Entered October 22, 2018
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0009603-2017

BEFORE:    LAZARUS, J., NICHOLS, J., and McLAUGHLIN, J.

CONCURRING MEMORANDUM BY McLAUGHLIN, J.:

                                                      FILED FEBRUARY 14, 2020

      I respectfully concur. I would not find Appellant's issue waived, as I

conclude that at least his objection at trial was sufficient to preserve the issue.

I think the basis of Appellant's objection was apparent, in the context of his

pre-trial motion in limine. See Pa.R.E. 103(a)(1)(B). The trial judge similarly

does not think he committed waiver, and indeed did not at trial ask for the

basis of the objection. I nonetheless concur because I agree with the Majority

that the issue    is   meritless, for the reasons the Majority states. I add that the

trial court properly allowed the Commonwealth to introduce the evidence in

fair response to Appellant's opening statement.